EXHIBIT 10.29

 

SUMMARY OF 2006 DIRECTOR COMPENSATION

 

The Company’s Board of Directors determines its compensation using data derived
from third-party compensation surveys, data from comparable companies and
consultation from an independent compensation consultant. Pursuant to the
Compensation Committee and effective beginning January 1, 2006, each
non-employee director will receive (i) a quarterly retainer of $10,000, (ii) a
fee of $1,000 for each Board meeting that the non-employee director attends and
(iii) reimbursement for all expenses incurred in attending Board and committee
meetings. In addition, directors who serve on the Audit Committee, Compensation
Committee or Nominating and Corporate Governance Committee will receive a fee of
$500 for each such committee meeting attended. The Chairperson of the Audit
Committee, Compensation Committee, Nominating and Corporate Governance Committee
and the Lead Director will receive a quarterly retainer of $1,875.

 

In addition to the foregoing cash compensation, each non-employee director will
receive on a quarterly basis, a fully vested option for the purchase of 6,250
shares of the Company’s common stock at an exercise price equal to the fair
market value on the date of grant.